—Appeal from a judgment (denominated order) of Supreme Court, Niagara County (Boniello, III, J.), entered May 8, 2002, which denied the petition pursuant to CPLR article 78 seeking to annul respondent’s determination to terminate petitioner’s employment.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court, Niagara County, Boniello, III, J. Present — Green, J.P., Hurlbutt, Scudder, Burns and Hayes, JJ.